Name: Commission Regulation (EEC) No 1731/82 of 30 June 1982 fixing the components used to calculate the differential amounts for colza and rape seed
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 7 . 82 Official Journal of the European Communities No L 189/71 COMMISSION REGULATION (EEC) No 1731 /82 of 30 June 1982 fixing the components used to calculate the differential amounts for colza and rape seed account the incidence on the price of the average percentage difference between ;  the ratio between the conversion rate used for purposes of the common agricultural policy for the currency of the relevant Member State and the actual parity of each of the currencies of the Member States which keep their exchange rates at any given moment within a band of 2-25 % , and  the spot market rate recorded over a given period for the currency of the relevant Member State against each of the currencies of the Member States specified above ; Whereas Regulation (EEC) No 2300/73 Q, as last amended by Commission Regulation (EEC) No 3476/80 (8), lays down detailed rules for the application of Regulation (EEC) No 1569/72 ; Whereas the 1982/83 marketing year for colza and rape seed begins on 1 July 1982 ; whereas it is neces ­ sary to bear in mind from that date the new prices for calculating differential amounts ; whereas it should be considered that the new exchange rate fixed by Regu ­ lation (EEC) No 878/77 applys in the case of colza and rape seed to the German mark, the Dutch guilder and the Italian lira from the start of the 1982/83 marketing year ; Whereas it follows from applying the detailed rules set out above that the components used to calculate the differential amounts should be as set out in the Annex hereto ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1413/82 (2), Having regard to Council Regulation (EEC) No 878/77 of 26 April 1977 on the exchange rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 1 668/82 0, Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza and rape seed (*), as last amended by Regula ­ tion (EEC) No 852/78 (6), and in particular Article 2 (2) thereof, Whereas Article 2 ( 1 ) (a) of Regulation (EEC) No 1569/72 provides that the differential amounts for those Member States which keep their exchange rates at any given moment within a band of 2-25 % must be determined by taking into account the incidence on prices of the percentage difference between :  the conversion rate used for the purposes of the common agricultural policy, and  the conversion rate resulting from the central rate ; Whereas this leads to the fixing of differential amounts which remain constant as long as the infor ­ mation used to calculate them remains unchanged ; Whereas, applying the method of calculating differen ­ tial amounts to Denmark, France , Ireland and Greece, no such amounts should be fixed for seeds harvested therein and processed therein or exported therefrom ; Whereas under Article 2 ( 1 ) (b) of the aforementioned Regulation the differential amounts for Italy and the United Kingdom are to be determined by taking into HAS ADOPTED THIS REGULATION : Article 1 The components used to calculate the differential amounts provided for in Article 1 of Regulation (EEC) No 1569/72 shall be as set out in the Annex hereto . Article 2 (') OJ No 172, 30 . 9 . 1966, p . 3025/66 . This Regulation shall enter into force on 1 July 1982.(J) OJ No L 162, 12 . 6 . 1982, p . 6 . O OJ No L 106, 29 . 4 . 1977 , p . 27 . (4) OJ No L 184, 29 . 6 . 1982, p . 19 . Is) OJ No L 167, 25 . 7 . 1972, p . 9 . (') OJ No L 116 , 28 . 4 . 1978 , p . 6 . O OJ No L 236 , 24 . 8 . 1973 , p . 28 . (8) OJ No L 363 , 31 . 12 . 1980, p . 71 . No L 189 /72 Official Journal of the European Communities 1 . 7 . 82 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 June 1982 . For the Commission Poul DALSAGER Member of the Commission 1 . 7 . 82 Official Journal of the European Communities No L 189/73 ANNEX Target price Subsidy or refund corrective corrective Differential component (coefficient (coefficient to be (coefficient to be to be applied to the target price) applied) applied) 1 . Colza and rape seed, processed for oil production in Germany or exported from that country : + 0Ã 938  0Ã 938 4 ­   harvested in Germany  harvested in the Netherlands  0-0320  harvested in the BLEU  0-1339  harvested in France  0-1511  harvested in Denmark  0-0938  harvested in Ireland  0-0938  harvested in the United Kingdom 0-0132   harvested in Italy  0 1 192  harvested in Greece  0-0931 2. Colza and rape seed, processed for oil production in the Netherlands or exported from that country : + 0-0638  00638 +   harvested in Germany 0-0330  harvested in the Netherlands    harvested in the BLEU  0-1053  harvested in France  0-1230  harvested in Denmark  0-0638  harvested in Ireland  0-0638  harvested in the United Kingdom 0-0467   harvested in Italy  0-0802  harvested in Greece  0-0632 3 . Colza and rape seed, processed for oil production in the BLEU or exported from the BLEU :  00464 + 0-0464 +   harvested in Germany 0-1546  harvested in the Netherlands 0-1177   harvested in the BLEU    harvested in France  0-0198  harvested in Denmark 00464   harvested in Ireland 0-0464   harvested in the United Kingdom 0-1699   harvested in Italy 0-0170   harvested in Greece 0-0471  4. Colza and rape seed, processed for oil production in Denmark or exported from that country : nil nil +   harvested in Germany 0-1035  harvested in the Netherlands 0-0682   harvested in the BLEU  0-0443  harvested in France  0-0632  harvested in Denmark    harvested in Ireland    harvested in the United Kingdom 0-1180   harvested in Italy  0-0281  harvested in Greece   No L 1 89 /74 Official Journal of the European Communities 1 . 7 . 82 Target price Subsidy or refund corrective corrective Differential component (coefficient (coefficient to be (coefficient to be to be applied to the target price) applied) applied) 5 . Colza and rape seed, processed for oil production in France or exported from that country :  0-0675 + 0-0675 +   harvested in Germany 0-1779  harvested in the Netherlands 0-1403   harvested in the BLEU 0-0202   harvested in France    harvested in Denmark 0-0675   harvested in Ireland 0-0675   harvested in the United Kingdom 0-1935   harvested in Italy 0-0375   harvested in Greece 0-0682 6 . Colza and rape seed , processed for oil production in the United Kingdom or exported from that country : + 0-1056  0-1056 +  harvested in Germany 0-0131  harvested in the Netherlands  0-0446  harvested in the BLEU  0-1452  harvested in France  0-1621  harvested in Denmark  0-1055  harvested in Ireland  0-1056  harvested in the United Kingdom __   harvested in Italy  0-1307  harvested in Greece 0-1050 7 . Colza and rape seed, processed for oil production in Ireland or exported from that country : nil nil +   harvested in Germany 0-1035  harvested in the Netherlands 0-0682   harvested in the BLEU  0-0443  harvested in France  00632  harvested in Denmark    harvested in Ireland    harvested in the United Kingdom 0-1181   harvested in Italy  0-0281  harvested in Greece " 8 . Colza and rape seed , processed for oil production in Italv or exported from that country :  0-0289 + 0-0289 +   harvested in Germany 01354  harvested in the Netherlands 0-0991   harvested in the BLEU  0-0167  harvested in France  0-0361  harvested in Denmark 0-0289   harvested in Ireland 0-0289   harvested in the United Kingdom 0-1504   harvested m Italy    harvested in Greece 00296 1 . 7 . 82 Official Journal of the European Communities No L 189/75 Target price Subsidy or refund corrective corrective Differential component (coefficient (coefficient to be (coefficient to be to be applied to the target price) applied) applied) 9 . Colza and rape seed , processed for oil production in Greece or exported from that country : nil nil +   harvested in Germany 0-1027  harvested in the Netherlands 0-0675   harvested in the BLEU  0-0450  harvested in France  0-0639  harvested in Denmark    harvested in Ireland    harvested in the United Kingdom 0-1 173   harvested in Italy  0-0288  harvested in Greece  